DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-2, 4-11, 13-14, 19-20, and 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Amazon (https://www.amazon.com/Portable-Titanium-Toothpicks-Toothpick-Outdoor/dp/B07TWMG6RM?th=1).  
As to claim 1, Amazon discloses an eating aide (see annotated picture below) comprising a contact area for placing against a food item (intended use recitation – capable of accomplishing this function); and a finger receiver facing away from the contact area for attachment to a finger (intended use recitation – capable of accomplishing this function), wherein exactly one spike protrudes from the contact area serving to be inserted into the food item (intended use recitation – capable of accomplishing this function), and wherein the one spike has a length of at least 2cm.

    PNG
    media_image1.png
    935
    471
    media_image1.png
    Greyscale

With claim 2, the contact area is formed by a planar element (circumference portion of the open end of the holder) bounding the finger receiver (see annotated picture below).

    PNG
    media_image2.png
    699
    563
    media_image2.png
    Greyscale

With claim 4, the finger receiver is additionally bounded by a ring element (see annotated picture below claim 1 discussion) extending away from the planar element.
With claims 5 and 19, the spike is held within a portion of the planar element, with the finger receiver forming a fingertip placement surface at a height thereof.
With claims 6 and 20, the eating aid is at least partially made of metal (titanium).
With claim 7, the eating aid is at least partially made of a single-use material (titanium – wherein the user can choose to dispose of the toothpick after one use).
With claim 8, MPEP 2113 Product-by-Process Claims states that "If the product in the product-by-process claim is that same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process."  The single-use material (titanium) is anticipated by Amazon.  The process by which the single-use material is made is not a patentable distinction.
With claim 9, at least one spike is made from a toothpick (Amazon website, “Product material: toothpick and holder box precision machined from quality titanium alloy”). 
With claim 10, the eating aid can be assembled from several parts.
With claim 11, MPEP 2113 Product-by-Process Claims states that "If the product in the product-by-process claim is that same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process."  The eating aid is anticipated by Amazon.  The process by which the eating aid is made by injection-molding is not a patentable distinction.
With claim 13, an arrangement of at least two of the eating aids (first picture of product and in product title disclosing a quantity of two) according to claim 1, wherein a first eating aid is provided for fixation to a thumb (intended use recitation – capable of accomplishing this function), the first eating aid being formed separately from at least a second eating aid provided for fixation to another finger  (intended use recitation – capable of accomplishing this function).
With claim 14, the first eating aid has a different finger receiver with respect to the at least a second eating aid.
With claim 22, Amazon discloses an eating aid (see annotated picture below) comprising a contact area for placing against a food item (intended use recitation – capable of accomplishing this function); and a finger receiver facing away from the contact area for attachment to a finger (intended use recitation – capable of accomplishing this function), wherein at least one spike protrudes from the contact area serving to be inserted into the food item (intended use recitation – capable of accomplishing this function), and wherein the at least one spike is made from a toothpick (on Amazon website,  “Product material: toothpick and holder box precision machined from quality titanium alloy”) .

    PNG
    media_image3.png
    657
    331
    media_image3.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Amazon (https://www.amazon.com/Portable-Titanium-Toothpicks-Toothpick-Outdoor/dp/B07TWMG6RM?th=1).
With claim 16, discloses the claimed invention except for the spike to have a length from 2.5 to 3.5 cm.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to construct the spike to have a length from 2.5 to 3.5cm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. MPEP § 2144.05.I.
Allowable Subject Matter
Claims 3, 18, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments, see Remarks, filed May 31, 2022, with respect to the rejection(s) of claims 1-5 and 17-19 under Zwang have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of by Amazon (https://www.amazon.com/Portable-Titanium-Toothpicks-Toothpick-Outdoor/dp/B07TWMG6RM?th=1).  Accordingly, this Office action is considered to be Non-final.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Safich and Davis et al are cited as being relevant art, because prior art shows a finger pad having a spike.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A VU whose telephone number is (571)272-1961. The examiner can normally be reached Monday-Friday, 8:00 am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




STEPHEN A. VU
Primary Examiner
Art Unit 3651



/STEPHEN A VU/Primary Examiner, Art Unit 3651